internal_revenue_service number release date index number --------------------- -------------------------------------- --------------------------------------- re ---------------------------------------------- --------------------------------------------------------- department of the treasury washington dc third party communication none date of communication not applicable_person to contact --------------- id no ---------------- telephone number -------------------- refer reply to cc psi plr-104451-15 date date legend ------------------------------------------------ --------------------------- -------------------------------------------------------------- ----------------------- --------------------- -------------------- ------------------------------- ------------- -------------------------- ------------ -------------------------- -------------------------------- ------- ------------------------ --------------------------------------------------------------------------------- taxpayer date trust son sibling sibling foundation state date state date trust x date state court ---------------------------------------------------------------------------------------------------------- trustee state statute state statute state statute state statute state statute state statute state statute year year ----------------------- -------------------------------------------- ----------------------------------------- ----------------------------------------- -------------------------------------------- ---------------------------------------------------- ------------------------------------------------ ---------------------------------------------------- ------ ------ plr-104451-15 dear --------------- this letter responds to your authorized representative’s letter dated date requesting a ruling on the gift_tax consequences of the proposed disclaimer to be executed by taxpayer facts the facts submitted and representations made are as follows on date trust an irrevocable_trust was established for the benefit of son pursuant to article i of trust the trustee shall distribute the net_income of the trust for that year to son for his life provided that during any period or periods of any time son is legally married his spouse is to receive one-half of the income son would otherwise be entitled if son dies leaving children distribution of income is to be made to such children as are living on each distribution date share and share alike provided however that if son leaves a surviving_spouse then spouse will receive all the distributable_net_income for spouse’s life as falls within the term of trust pursuant to article ii if son dies leaving surviving him a spouse who was not in being at the date of these presents or children trust shall terminate upon the death of the survivor of spouse children sibling and sibling or the expiration of twenty-one years after the death of the survivor of son sibling and sibling whichever shall first occur if son leaves no spouse or children surviving trust shall terminate upon the death of the survivor of sibling and sibling article iii provides that upon termination of trust the trustee shall deliver the entire corpus and undistributed_income to foundation trust is being administered in state taxpayer and son were married on date in state taxpayer was not in being on date son has adult children from a previous marriage and one surviving sibling sibling on date prior to his marriage to taxpayer son established an irrevocable_trust trust for the benefit of taxpayer article b of trust provides that during the lifetime of taxpayer as long as taxpayer is cohabitating with son taxpayer is to receive dollar_figurex each month adjusted monthly based upon an index which is to be charged first to income then to principal until the first distribution of principal at age --- in addition after son’s death and continuing until the first distribution of principal at age --- --- the trustee shall pay for taxpayer’s direct medical and educational expenses the trustee may in the trustee’s sole and absolute discretion make distributions of principal to taxpayer before or in addition to the principal distributions under article b iv and if the trustee believes there are valid and supportable reasons plr-104451-15 for the distribution and that son’s goal of making monthly distributions until taxpayer attains the age of --- will not be thwarted article b iv provides that upon taxpayer attaining the age of --- years one-third of trust shall be distributed to taxpayer one-half of the remainder of trust shall be distributed when taxpayer attains the age of --- years and the balance shall be distributed to taxpayer at the age of --- years article b v provides that if taxpayer and son marry such that taxpayer is entitled to receive and does receive distributions from trust and taxpayer does not disclaim rights under trust taxpayer’s rights under trust shall terminate and assets of trust shall be distributed or held in trust as set forth in section of trust article provides that if at the death of son son and taxpayer are cohabiting the trustee shall hold and administer the balance of the trust estate for the benefit of taxpayer and distributions shall be made as set forth in article b if at the death of son son and taxpayer are not cohabiting or taxpayer is deceased the trustee shall distribute the trust to the beneficiaries listed in article article provides that if upon the death of taxpayer the trust has not been distributed in full or if taxpayer ceases to cohabitate with son whichever occurs earlier the trustee shall divide the trust estate into equal shares one share for each named grandchild of son as provided in article as are then living or all for the survivor s of them in an affidavit taxpayer attests that taxpayer did not participate in the establishment of trust had no control_over the provisions son made for taxpayer’s benefit or the conditions upon which taxpayer was to receive or not receive those benefits taxpayer further attests that taxpayer had no knowledge of trust until after it was established taxpayer intends to execute and deliver to the trustee of trust a disclaimer to irrevocably disclaim taxpayer’s entire beneficial_interest in trust in the proposed disclaimer taxpayer states that none of the trust property has been distributed to taxpayer taxpayer has not received or accepted any benefit or payment from trust and taxpayer has not accepted any consideration in return for making this disclaimer taxpayer states that taxpayer irrevocably disclaims taxpayer’s entire beneficial_interest in trust the disclaimer is intended to be effective under state and state law based upon article of trust after taxpayer disclaims taxpayer’s entire beneficial_interest in trust all the net_income of trust will be distributed to son for his life furthermore if son dies leaving children distribution of income shall be made to such children as are living on each distribution date share and share alike the disclaimer will be executed within nine months of date taxpayer’s and son’s marriage date plr-104451-15 on date by petition in state court the trustee of trust trustee sought an order to deposit fifty percent of the income of trust ie the amount to be distributed to son’s spouse under article of trust the funds with state court state court denied the request instead ordering trustee to not distribute and continue to hold this amount in trust until further order of the court accordingly as of the date of this ruling_request taxpayer has not received any distributions from trust taxpayer requests the following rulings taxpayer’s disclaimer of taxpayer’s entire beneficial_interest in trust within nine months following the marriage date will be deemed to be made within a reasonable_time after knowledge of the existence of the transfer for purposes of sec_25_2511-1 of the gift_tax regulations taxpayer’s disclaimer of taxpayer’s entire beneficial_interest in trust within nine months following their marriage will not constitute a taxable gift under sec_2501 of the internal_revenue_code the provisions in trust terminating taxpayer’s beneficial_interest in such trust in the event taxpayer does not disclaim taxpayer’s interest in trust do not constitute consideration in return for making the disclaimer or otherwise constitute the acceptance of ownership of the interest in trust law and analysis trust is administered in state under state statute to be effective a disclaimer must be in writing declare the writing as a disclaimer describe the interest disclaimed be signed by the person making the disclaimer and acknowledged in the manner provided for deeds of real_estate to be recorded in state state statute provides that the disclaimer must be delivered to the trustee serving when the disclaimer is delivered under state statute and state statute a disclaimer may be made at any time unless the disclaimant accepts the portion of the interest sought to be disclaimed the disclaimant voluntarily assigns conveys encumbers pledges or transfers the portion of the interest sought to be disclaimed or contracts to do so the portion of the interest sought to be disclaimed is sold pursuant to a judicial sale or the disclaimant is insolvent when the disclaimer becomes irrevocable taxpayer and son are residents of state under state statute a disclaimer is effective when filed within a reasonable_time after the person able to disclaim acquires knowledge of the interest in the case of an interest created by a living_trust a disclaimer is conclusively presumed to have been filed within a reasonable_time if it is filed within nine months after whichever of the following times occurs latest the time plr-104451-15 of the creation of the trust the time the first knowledge of the interest is acquired by the person able to disclaim and the time the interest becomes indefeasibly vested state statute provides that the disclaimer must be in writing signed by the disclaimant identify the creator of the interest describe the interest to be disclaimed and state the disclaimer and the extent of the disclaimer state statute provides that a disclaimer must be filed with the trustee or person responsible for distributing the interest to the beneficiary state statute provides that a disclaimer may not be made after the beneficiary has accepted the interest sought to be disclaimed sec_2501 imposes a tax for each calendar_year on the transfer of property by gift by any individual resident or nonresident sec_2511 provides that the gift_tax imposed by sec_2501 shall apply whether the transfer is in trust or otherwise whether the gift is direct or indirect and whether the property is real or personal tangible or intangible sec_25_2511-1 provides in relevant part that in the case of transfers creating an interest in the person disclaiming made before date where the law governing the administration of the decedent’s estate gives a beneficiary a right completely and unqualifiedly to refuse to accept ownership of property transferred from a decedent a refusal to accept ownership does not constitute the making of a gift if the refusal is made within a reasonable_time after knowledge of the existence of the transfer is unequivocal is effective under local law and is made before the disclaimant has accepted the property compare sec_2518 and sec_25_2518-1 through providing rules for determining whether a disclaimer is a qualified_disclaimer effective for estate and gift_tax purposes in the case of the disclaimer of an interest in property that is created in the beneficiary disclaiming by a transfer made after date as noted above under sec_25_2511-1 if the interest to be disclaimed was created before date the disclaimant must disclaim the interest in the property within a reasonable_time after obtaining knowledge of the existence of the transfer creating the interest to be disclaimed rather than within a reasonable_time after the distribution or vesting of the interest see 455_us_305 in this case taxpayer had knowledge of trust in year however taxpayer was not a beneficiary of trust until taxpayer became son’s spouse on date in year taxpayer had no interest in trust until son married taxpayer taxpayer will execute a disclaimer within nine months after taxpayer’s and son’s marriage the date taxpayer became son’s spouse accordingly under these circumstances the proposed disclaimer will be considered to be made within the reasonable_time prescribed in sec_25_2511-1 plr-104451-15 under sec_25_2511-1 the disclaimer must be unequivocal revrul_76_156 1976_1_cb_292 which considers the application of sec_25_2511-1 concludes that a disclaimer is unequivocal if the disclaimant’s act of refusal is unambiguous in its consequences that is the disclaimant must unqualifiedly refuse to accept ownership of the property for example a disclaimer is unequivocal if the disclaimed property must pass as otherwise provided in the instrument and not pursuant to the direction of the disclaimant see also anderson v commissioner tcmemo_1988_423 in this case the disclaimed interest will pass to other beneficiaries as provided in trust and not pursuant to any direction on the part of taxpayer under sec_25_2511-1 the disclaimers must be effective under local law under state law where taxpayer and son reside taxpayer’s disclaimer of taxpayer’s entire_interest in trust within nine months of marrying son is conclusively presumed to have been filed within a reasonable_time state statute under state law where trust is being administered taxpayer may disclaim at any time unless the taxpayer accepts the portion of the interest sought to be disclaimed or voluntarily assigns conveys encumbers pledges or transfers the interest sought to be disclaimed state statute and state statute as required under both state and state law a disclaimer is invalid if it is made after taxpayer has accepted the interest sought to be disclaimed in this case state court has ordered the trustee of trust to not distribute and continue to hold the funds of trust in trust until further order of the court consequently as of the date of this ruling_request taxpayer has not received any distributions from trust accordingly if taxpayer satisfies the procedural requirements prescribed under the laws of state and state the disclaimer will be valid under local law finally under sec_25_2511-1 the disclaimer must be made before the disclaimant has accepted the property for purposes of sec_25_2511-1 the disclaimant has accepted the benefits of the property if the disclaimant accepts consideration in return for the disclaimer see anderson v commissioner tcmemo_1988_423 to constitute consideration the promise must have been offered by one party and accepted by the other as one element of the contract monroe v commissioner 124_f3d_699 5th cir in monroe the court considered whether the decision to disclaim was part of a mutually-bargained-for consideration or a mere unenforceable hope of future benefit monroe f 3d pincite see also lute v united_states 19_fsupp2d_1047 d neb in this case taxpayer has not accepted any benefits of the disclaimed property ie the property in trust it is represented that taxpayer has not received any distributions from trust further state court ordered that trustee of trust not distribute any funds from trust to taxpayer and instead ordered trustee to hold the funds in trust until further order of the court further taxpayer has not and will not receive any consideration in return for the disclaimer in order for taxpayer’s interest in plr-104451-15 trust to be treated as consideration in return for the disclaimer taxpayer and spouse would have to have entered into a mutual bargain or contract agreement in this case article b v provides that if taxpayer and son marry such that taxpayer is entitled to receive and does receive distributions from trust and taxpayer does not disclaim rights under trust taxpayer’s rights under trust shall terminate and assets of trust shall be distributed or held in trust as set forth in section of trust it is represented and taxpayer attests that taxpayer did not participate in the establishment of trust had no control_over the provisions son made for taxpayer’s benefit or the conditions upon which taxpayer was to receive or not receive those benefits taxpayer further attests that taxpayer had no knowledge of trust until after it was established accordingly taxpayer and son did not enter into any bargain regarding taxpayer’s interest in trust and the proposed disclaimer therefore taxpayer did not accept any consideration in return for making the disclaimer accordingly based on the facts submitted and representations made we conclude that taxpayer’s disclaimer of taxpayer’s entire beneficial_interest in trust within nine months following the marriage date will be deemed to be made within a reasonable_time after knowledge of the existence of the transfer for purposes of sec_25_2511-1 moreover we conclude that taxpayer’s disclaimer of taxpayer’s entire beneficial_interest in trust within nine months following the marriage will not constitute a taxable gift under sec_2501 further we conclude that the provisions in trust terminating taxpayer’s beneficial_interest in such trust in the event taxpayer does not disclaim taxpayer’s interest in trust do not constitute consideration in return for making the disclaimer or otherwise constitute the acceptance of ownership of the interest in trust except as expressly provided herein no opinion is expressed or implied concerning the tax consequences of any aspect of any transaction or item discussed or referenced in this letter this ruling is directed only to the taxpayer requesting it sec_6110 of the code provides that it may not be used or cited as precedent the rulings contained in this letter are based upon information and representations submitted by the taxpayer and accompanied by a penalty of perjury statement executed by an appropriate party while this office has not verified any of the material submitted in support of the request for rulings it is subject_to verification on examination plr-104451-15 in accordance with the power_of_attorney on file with this office a copy of this letter is being sent to your authorized representative sincerely lorraine e gardner senior counsel branch office of associate chief_counsel passthroughs special industries enclosures cc
